Citation Nr: 1217520	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for thrombophlebitis of the right leg. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The reopened claim of service connection for thrombophlebitis is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in April 1973, the RO denied service connection for a thrombophlebitis; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

2.  The evidence presented since the rating decision in April 1973 relates to an unestablished fact necessary to substantiate the claim of service connection for thrombophlebitis.

CONCLUSIONS OF LAW

1.  The rating decision in April 1973 by the RO, denying service connection for thrombophlebitis, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).


2.  The additional evidence presented since rating decision in April 1973 by the RO, denying service connection for thrombophlebitis, is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the Veteran's request to reopen the previously denied claim of service connection for thrombophlebitis, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating decision in April 1973, the RO denied service connection for thrombophlebitis, which became final by operation of law.  38 C.F.R. § 3.104.  In November 2007 the Veteran requested that his claim for service connection be reopened.  In a September 2008 rating decision the RO reopened, and again denied the claim.  The Veteran has appealed.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).




An unappealed rating decision becomes final based on the evidence then of record.  38 U.S.C.A. § 7105(c).  A claim that is the subject of a prior final denial may be reopened if new and material evidence is presented.  If the claim is reopened, the claim will be reviewed on the merits with consideration given to all the evidence of record.  38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As the application to reopen the claim was received in November 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Evidence Previously Considered

The evidence considered at the time of the April 1973 rating decision included the following:

* The pre-induction examination noted leg cramps and a blood clot of the leg one year previously, but no abnormality was noted on the report of medical examination.  In October 1971, the Veteran complained of leg spasms.  On separation examination, the Veteran gave a history having pain in the right calf.  He added that the muscle became swollen and he was unable to bear weight on it.  The physician commented that there was no calf pain now, but did note that the Veteran had muscle spasm of unknown etiology in the summary of defects.

* After service in January 1973 the Veteran was hospitalized for thrombophlebitis of the right leg.

* In a letter in February 1973, the Veteran stated that he was sound on entry into service and never had the condition until basic training in service.

Additional Evidence and Analysis

In the rating decision in April 1973, the RO denied service connection for thrombophlebitis on the grounds that thrombophlebitis was not shown in service.  

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, that is, evidence of thrombophlebitis in service.  

The additional evidence includes, in pertinent part, the report of a VA examination in July 2008.  According to the VA examiner, the Veteran had a pre-existing condition, that is, deep vein thrombosis, prior to service.

This evidence is new and material, because it raises the theory of service connection by aggravation and a reasonable possibility of substantiating the Veteran's claim of service connection, and the Veteran's request to reopen his claim is granted.  38C.F.R. § 3.156.




ORDER

As new and material evidence has been presented, the claim of service connection for thrombophlebitis is reopened, and to this extent only the appeal is granted. 


REMAND

Before a decision on the claim of service connection for thrombophlebitis can be made on the merits, further development under the duty to assist is needed.

On induction examination, the Veteran gave a history of a blood clot.  As the records of the blood clot are relevant to the claim of service connection, 
the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, medical records, pertaining to treatment of a blood clot in 1967 or 1968.

2.  If the records requested do not exist or not available, ask the Veteran for a statement describing his treatment of a blood clot before service. 

3.  After completion of the above, adjudicate the claim for service connection, including by aggravation.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.  




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


